         Case 1:18-cv-10864-JPO Document 10 Filed 12/10/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NYAISHA GEORGE,

                                    Plaintiff,
                                                                 18-CV-10864 (JPO)
                    -v -
                                                              ORDER GRANTING IFP
 NANCY A BERRYHILL,                                              APPLICATION
                                   Defendant.


J. PAUL OETKEN, District Judge:

       Leave to proceed in this Court without prepayment of fees (Dkt. No. 9) is authorized.

See 28 U.S.C. § 1915.

       The Clerk of Court is directed to close the motion at Docket Number 9.

       SO ORDERED.

Dated: December 10, 2018
       New York, New York


                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
